DETAILED ACTION
	In Reply filed on 01/19/2021 Claims 1- 3 and 5- 7 are pending. Claims 6- 7 are withdrawn based on restriction requirement. Claims 1- 3 and 5 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Previous Issues
Rejection of claims 1- 3 and 5 under 35 USC §103 is maintained in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP S62-113526 (“Ooseki”) in view of JP 2000-167998 A (“Nimiya”) and JP H08-239528 A (“Yamamoto”). A translation of Ooseki was provided by Applicant in IDS filed on 08/15/2017 and is referred to herein.
Regarding Claim 1, Ooseki teaches a laminate comprising a layer comprising a saponified ethylene/vinyl ester copolymer and a layer which comprises a thermoplastic resin that is not a saponified ethylene/vinyl ester copolymer and which has been laminated to at least one surface of the layer comprising a saponified ethylene/vinyl ester copolymer via a layer comprising an adhesive resin (Page 6 last paragraph teaches the copolymer produced by saponifying the copolymer of ethylene and vinyl acetate as EVOH which reads on the claimed a saponified ethylene/vinyl ester copolymer; Abstract teaches polyester which is not a saponified ethylene/vinyl ester copolymer laminated to a surface of the ethylene vinyl alcohol copolymer via an adhesive resin; Page 7 paragraph 2 teaches a polyester being a resin such as polyethylene terephthalate which reads on a thermoplastic resin). Notably, Ooseki also teaches a shear viscosity ratio of the saponified ethylene/vinyl ester copolymer and the adhesive being                         
                            0.5
                            ≤
                            
                                
                                     
                                    
                                        
                                            η
                                        
                                        
                                            E
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            A
                                        
                                    
                                
                            
                            ≤
                            10
                             
                        
                    at a shear rate of 50 [1/s] (Page 6 lines 24- 42 and Page 15 right column lines 4- 5 teach                         
                            
                                
                                    1
                                
                                
                                    10
                                
                            
                            ≤
                            
                                
                                     
                                    
                                        
                                            η
                                        
                                        
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            ≤
                            2
                             
                        
                    at a shear rate of 50 [1/s], where                         
                            
                                
                                    η
                                
                                
                                    A
                                
                            
                        
                     is the shear viscosity of the adhesive resin and                         
                            
                                
                                    η
                                
                                
                                    E
                                
                            
                        
                     is the shear viscosity of the ethylene-vinylalcohol copolymer and when this value exceeds two, the creep pattern comes to be conspicuous and when this value is too small, imbalance is produced to the pressure of each resin passage, resulting in not obtaining a laminar flow).
Ooseki does not explicitly teach a shear viscosity ratio of the saponified ethylene/vinyl ester copolymer and the adhesive resin (saponified ethylene/vinyl ester copolymer to adhesive 
However, Ooseki teaches the shear viscosity ratio of the saponified ethylene/vinyl ester copolymer and the adhesive being                         
                            0.5
                            ≤
                            
                                
                                     
                                    
                                        
                                            η
                                        
                                        
                                            E
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            A
                                        
                                    
                                
                            
                            ≤
                            10
                             
                        
                    at a shear rate of 50 [1/s] and it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the shear viscosity ratio of Ooseki to be 0.70 to 1.50 at a shear rate of 0.1 (1/s) and 0.9- 1.10 at a shear rate of 1.0 (1/s), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). One would have been motivated to optimize the shear viscosity ratio for the purpose of minimizing defects such as a wavelike appearance, unevenness, stripes that result from unstable flow (Ooseki – Page 4 last paragraph – Page 5 first paragraph, Page 5 paragraph 3, and Page 6 lines 24- 42). 
Nimiya teaches wherein the saponified ethylene/vinyl ester copolymer comprises: a first EVOH resin (A1) having an ethylene content of 20- 40% by mole, and a second EVOH resin (A2) having an ethylene content of 40%- 60% by mole ([0012, 0016, 0058] teaches an example using a first EVOH with an ethylene content of 36 mol% and a second EVOH with an ethylene content of 47%), wherein the blending ratio between the first EVOH (A1) to a the second EVOH resin (A2), A1/A2 (weight ratio), is 75/25 to 70/30 ([0058] teaches 70 parts of a first EVOH and 30 parts of a second EVOH; [0044] teaches “parts” in Nimiya refers to a weight unless otherwise specified).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify Ooseki to incorporate the two saponified ethylene/vinyl ester copolymers as taught by Nimiya motivated by having sufficient gas barrier properties, thermal stability, and moisture resistance (Nimiya – [0012]) and enabling stable stretching to result in a uniform product (Nimiya – [0016]).
Yamamoto teaches wherein the layer comprising a saponified ethylene ethylene/vinyl ester copolymer contains a zinc salt of a fatty acid having 8 or more carbon atoms in an amount by mass of 350- 800 ppm in terms of the saponified ethylene/vinyl ester copolymer ([0022] teaches a lubricant of zinc stearate. Stearates are fatty acids with 18 carbons. [0023] teaches the lubricant being 0.001 to 1 weight % to the total quantity of the EVOH and polyamide resin; [0018] teaches the weight ratio of the EVOH to polyamide resin being from 50:50 to 96:4; [0006- 0007] teach the EVOH being saponified. Therefore, the lubricant is from 0.0005 to about 0.96 weight % to the total quantity of EVOH which corresponds to 5 to 9600 ppm weight %). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the laminate of Ooseki to incorporate the zinc stearate in the amount taught by Yamamoto motivated by preventing holdup in an extrusion machine when forming the product and obtaining a stabilized product (Yamamoto – [0023]).

Regarding Claim 2, Ooseki does not explicitly teach the saponified ethylene/vinyl ester copolymer is a mixture of two or more saponified ethylene/vinyl ester copolymers which differ in the content of structural ethylene units.
[0016, 0058] teaches using a first EVOH with an ethylene content of 36 mol% and a second EVOH with an ethylene content of 47%).
	It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify Ooseki to incorporate the two saponified ethylene/vinyl ester copolymers as taught by Nimiya motivated by reasons set forth in claim 1.

	Regarding claim 3, Ooseki does not explicitly teach the difference in ethylene content of the structural ethylene units between the saponified ethylene/vinyl ester copolymer which is the highest in ethylene content and the saponified ethylene/vinyl ester copolymer which is the lowest in ethylene content, of the two or more saponified ethylene/vinyl ester copolymers, is 10 to 25% by mole
Nimiya teaches the difference in ethylene content of the structural ethylene units between the saponified ethylene/vinyl ester copolymer which is the highest in ethylene content and the saponified ethylene/vinyl ester copolymer which is the lowest in ethylene content, of the two or more saponified ethylene/vinyl ester copolymers, is 10 to 25% by mole ([0016, 0058] teaches using a first EVOH with an ethylene content of 36 mol% and a second EVOH with an ethylene content of 47% which corresponds to a difference of 11 mol%).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify Ooseki to incorporate the two saponified ethylene/vinyl ester copolymers as taught by Nimiya motivated by reasons set forth in claim 1.

Regarding claim 5, Ooseki does not explicitly teach the thermoplastic resin being polypropylene. 
[0003, 0010- 0011] teaches EVOH being laminated to a surface of polypropylene via an adhesive layer).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to substitute the polyester of Ooseki with the polypropylene as taught by Nimiya because this is a simple substitution of one known element for another to obtain predictable results. Ooseki and Nimiya teach saponified EVOH adhered to polyester and polypropylene, respectively, to form a multi-layered laminate with gas barrier properties (Ooseki – Abstract; Nimiya – [0001, 0003, 0008]) which indicates that one with ordinary skill in the art would found it obvious and predictable to replace the polyester of Ooseki with the polypropylene of Nimiya.

Declaration/Affidavit
The Declaration under 37 CFR 1.132 filed 07/30/2020 is insufficient to overcome the rejection of claims 1- 3 and 5 based upon Ooseki not satisfying the shear viscosity ratio of the presently claimed invention at the shear rates of the presently claimed invention as set forth in the last Office action because: 
The Declaration takes a single example disclosed by Ooseki to draw conclusions about the entire disclosure of Ooseki. Specifically, the Applicant has measured a shear viscosity ratio of EVOH (ethylene content: 32 mol%) and adhesive resin (maleic anhydride-modified EVA) corresponding to only Example 1 of Ooseki at 210°C corresponding to the presently claimed invention and 270°C corresponding to Ooseki. The Declaration shows the Example 1 Ooseki composition having a shear viscosity ratio (Tie/EVOH) of 0.13–0.14 at a shear rate of 50 [1/s] and 210°C. The Declaration shows the Example 1 Ooseki composition having a shear viscosity ratio (Tie/EVOH) of 0.2–0.23 at a shear rate of 50 [1/s] and 270°C. This data is used to show that the Example 1 Ooseki composition does not fall within the claimed range. To summarize, the gist of the Declaration is that the shear viscosity ratio of a starting composition at                                 
                                    0.5
                                    ≤
                                    
                                        
                                             
                                            
                                                
                                                    η
                                                
                                                
                                                    E
                                                
                                            
                                        
                                        
                                            
                                                
                                                    η
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    ≤
                                    10
                                     
                                
                            (EVOH/Adhesive) at a shear rate of 50 [1/s] which corresponds to a shear viscosity ratio of between                                 
                                    
                                        
                                            1
                                        
                                        
                                            10
                                        
                                    
                                    ≤
                                    
                                        
                                             
                                            
                                                
                                                    η
                                                
                                                
                                                    A
                                                
                                            
                                        
                                        
                                            
                                                
                                                    η
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    ≤
                                    2
                                     
                                
                            (Adhesive/EVOH) at a shear rate of 50 [1/s]. Applicant may have persuasively evidenced that shear viscosity ratios (Tie/EVOH) of 0.13–0.14 at a shear rate of 50 [1/s] and 210°C and 0.2–0.23 at a shear rate of 50 [1/s] and 270°C do not fall within the claimed range, but what about the remainder of the range taught by Ooseki? 

The Declaration does not provide specific reasoning as to why one with ordinary skill in the art would not have found it obvious to optimize the shear viscosity ratio to read on the claimed ranges of 0.70 to 1.50 at a shear rate of 0.1 (1/s) and 0.9- 1.10 at a shear rate of 1.0 (1/s). The Examiner has submitted that one would have found it obvious to optimize the shear viscosity ratios based on result effective variables. Specifically, one would have been motivated to optimize the shear viscosity ratios for the purpose of minimizing defects such as a wavelike appearance, unevenness, stripes that result from unstable flow (Ooseki – Page 4 last paragraph – Page 5 first paragraph, Page 5 paragraph 3, and Page 6 lines 24- 42). The Declaration has not disputed the actual rejection set forth in the previous Office Action.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
The Applicant argues that the data of record support Applicant’s assertion that Ooseki cannot satisfy both shear viscosity ratios of the claimed invention at the same time. Specifically, Applicant emphasizes that the claims require concurrent claimed shear viscosity ratios, at a shear rate of 0.1 [1/s] and at a shear rate of 1.0 [1/s]. 
Applicant submits that based on the additional data in the Declaration, the shear viscosity ratio (EVOH/Tie) of the comparative material at a shear rate of 1 [1/s] at 210°C is 1.46, which is larger than the ratio of the claimed invention (0.9 to 1.1) when the viscosity ratio (Tie/EVOH) at a shear rate of 50 [1/s] at 270°C is about 0.2. Applicant then argues that when the viscosity ratio (Tie/EVOH) at a shear rate of 50 [1/s] at 270°C is 0.1, the viscosity ratio (EVOH/Tie) is larger than the claimed ration (0.9 to 1.1) at a shear rate of 1 [1/s] because the viscosity ratio (EVOH/Tie) becomes larger. 
Applicant also submits that based on the additional data in the Declaration, the shear viscosity ratio (EVOH/Tie) of the comparative material at a shear rate of 0.1 [1/s] at 210°C is 2.1, which is smaller than the ratio of the claimed invention (0.7 to 1.5) when the viscosity ratio (Tie/EVOH) at a shear rate of 50 [1/s] at 270°C is about 0.2. Applicant then argues that when the viscosity ratio (Tie/EVOH) at a shear rate of 50 [1/s] at 270°C is 2, the viscosity ratio (EVOH/Tie) is smaller than the claimed ration (0.7 to 1.5) at a shear rate of 0.1 [1/s] because the viscosity ratio (EVOH/Tie) becomes smaller.
The Examiner respectfully disagrees with this argument. The Examiner does not contend the data of the Declaration. However, the Applicant’s arguments go beyond the scope of what is evidenced in the Declaration. On Page 4 of Remarks filed on 01/19/2021, Applicant argues that
[w]hen the viscosity ratio (Tie/EVOH) at a shear rate of 50 [1/s] at 270°C is 0.1, the viscosity ratio (EVOH/Tie) is larger than the claimed ration (0.9 to 1.1) at a shear rate of 1 [1/s] because the viscosity ratio (EVOH/Tie) becomes larger. 

Applicant provides no evidence for these conclusions. Attorney arguments cannot take the place of evidence. See MPEP 716.01(c)(II). Where is the evidence that a viscosity ratio at a shear rate of 50 [1/s] at 270°C is 0.1 “becomes larger” at a shear rate of 1 [1/s]? Where is the evidence that a viscosity ratio at a shear rate of 50 [1/s] at 270°C is 2 “becomes smaller” at a shear rate of 0.1 [1/s]? How does Applicant know that the amount of increasing or decreasing falls outside of the claimed ranges? Applicant has not tested these values yet makes arguments as though they have a library of evidence. Therefore, the Declaration does not overcome the obviousness argument under 35 U.S.C. § 103 in view of Ooseki and the other cited prior art.

Applicant argues that it is clear that the Declaration made viscosity value measurements consistent with [0091] of the instant specification. Applicant argues that the Examiner’s assertions regarding how the measurements of the shear viscosity are made are not persuasive because it is clear how the measurements were taken. Applicant further argues that the interpolation between shear rates of 63.1 [1/s] and 39.8 [1/s] to obtain the ratio value for a shear rate at 50 [1/s] is evident.
This argument is persuasive. The Examiner does not contend how the data of the Declaration was obtained or the validity of the data itself. However, the Examiner does maintain that the data in the Declaration does not fully support the Applicant’s arguments.

Applicant argues that a teaching of a specific shear viscosity ratio at one shear rate at one temperature is not a teaching of a specific shear viscosity ratio at a different shear rate and different temperature. Applicant also argues that a motivation to find an optimal value of a shear viscosity ratio at a shear rate of 50 [1/s] is unrelated to any motivation to utilize an optimal shear viscosity ratio at a shear rate of 1 [1/s] or 0.1 [1/s]. Applicant argues that [0013] of the instant 
The Examiner respectfully disagrees with this argument. The Examiner does not argue that “that a teaching of a specific shear viscosity ratio at one shear rate at one temperature is not a teaching of a specific shear viscosity ratio at a different shear rate and different temperature.” Instead, the Examiner argues that Ooseki’s range of shear viscosity ratios at a shear rate at a temperature suggests the claimed shear viscosity ratio at a different shear rate (note: there is no claimed temperature at which the ratio is measured) in light of Ooseki’s result effective variables. Specifically, one of ordinary skill in the art before the effective filing date would have been motivated to optimize the shear viscosity ratio of Ooseki to be between 0.70-1.50 at a shear rate of 0.1 [1/s] and between 0.90-1.10 at a shear rate of 1.0 [1/s] for the purpose of minimizing defects such as a wavelike appearance, unevenness, stripes that result from unstable flow (Ooseki – Page 4 last paragraph – Page 5 first paragraph, Page 5 paragraph 3, and Page 6 lines 24- 42). Applicant can rebut this argument by showing that (A) the range is critical, (B) the prior art teaches away, and/or (C) the claimed parameter was not recognized as “result-effective.” See MPEP 2144.05(III)(A)-(C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744